 Case 2:20-cv-03797-FMO-JC Document 120 Filed 10/20/20 Page 1 of 1 Page ID #:1818

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 20-3797 FMO (JCx)                                    Date   October 20, 2020
 Title           Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:            (In Chambers) Order Re: Referral of Ex Parte Application for
                         Contempt

       Having reviewed the Ex Parte Application for Contempt (Dkt. 90, “Application”) which
concerns alleged noncompliance with the Magistrate Judge’s May 28, 2020, order, IT IS
ORDERED THAT the Application is referred to the Magistrate Judge for further proceedings. The
Magistrate Judge should consider whether it’s appropriate to treat the Application as a regular,
noticed motion for sanctions.




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
